Citation Nr: 0523640	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-02 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for right wrist and hand 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1968 to June 
1968. 

In a rating decision dated in December 1975, the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied the veteran's claim for service 
connection for right wrist and hand arthritis.  The veteran 
subsequently sought to reopen his claim for service 
connection for a right wrist and hand arthritis, which the 
RO, in an August 2002 rating decision, denied.  The veteran 
filed a timely appeal to the Board of Veterans' Appeals 
(Board).  In a December 2003 decision, the Board reopened the 
veteran's claim for service connection for right wrist and 
hand arthritis and remanded the case for additional 
development.  The case has returned to the Board for further 
adjudication.


FINDING OF FACT

Right wrist and hand arthritis was initially demonstrated 
years after service and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.


CONCLUSION OF LAW

Right wrist and hand arthritis was not incurred in, or 
aggravated by, active service and may not be presumed to be 
of service onset.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to service connection 
for a right wrist and hand disability, the Board notes that 
VA letters issued in June 2002 and May 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for service connection for a right wrist 
and hand disability was filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2002 and May 
2004 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection for a right wrist and hand disability.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual Background

On an April 1968 report of medical history conducted in 
conjunction with the veteran's enlistment examination, the 
veteran denied having arthritis or rheumatism or having a 
bone or joint deformity.  No abnormalities were noted on the 
entrance examination in April 1968.  The remaining service 
medical records are negative for complaints or findings 
pertaining to the right hand or wrist.

In a VA examination report, dated in December 1974, the 
examiner noted that the veteran had full range of motion of 
his upper extremities.  
	
A private physician reported in a September 1975 statement 
that he had been following the veteran for quite a long 
period of time for arthralgia of the right wrist and digits 
of the right hand.  The physician also stated that during 
that period of treatment the veteran had experienced constant 
limitation of motion of the right wrist and digits of the 
right hand.

The veteran was afforded a VA examination in October 1975.  
He reported that he was currently experiencing pain in his 
right hand.  The examiner related that the veteran stated 
that his fourth right finger became sore, swollen and painful 
in April 1968 and the pain in his wrist and second and third 
fingers of the right hand began eight or nine months prior to 
the examination.  The examiner remarked that the examination 
revealed that the veteran's right wrist and second, third, 
and fourth fingers were a bit painful, but he still had full 
range of motion in both the wrist and fingers.  The examiner 
also noted that there was slight swelling at the metacarpal 
phalangeal joint in the mid interphalangeal joints.  The 
report reflects that the examiner diagnosed the veteran with 
arthritis of the right wrist and arthritis of the right hand, 
the second, third, and fourth right fingers with residuals.

In a private medical record dated in September 2002, the 
examiner noted that the veteran had related that he had 
complained of pain in the small joints of the hands and 
wrists since he had been in service.  The examiner also 
reported that the veteran complained of intermittent morning 
stiffness, but denied any joint erythema or swelling.  
Additionally, the examiner indicated that his review of the 
musculoskeletal system found no joint erythema, swelling, or 
local heat.  Moreover, the examiner commented that the 
veteran's "complaints could be related to his service."

The veteran was seen in a VA outpatient treatment clinic in 
February 2003 for complaints including pain in his right hand 
and wrist. 

In a private medical record received in December 2003, a 
physician stated that the veteran had complaints of right 
wrist arthropathy that emanated from an episode in Marine 
Corps boot camp in 1968.

In January 2005, the veteran underwent a VA orthopedic 
compensation and pension examination for his right hand and 
wrist.  During an interview taken in conjunction with the 
examination, the veteran was unable to report any injury that 
he may have had to his hands while in service.  He stated 
that he may have hit it at some time, but that he did not 
receive any treatment for any fractures or any other source 
of injury in his hands.  The veteran reported that he had 
trouble holding things and discomfort in his hands and that 
it was difficult for him to perform some activities of daily 
living.  He stated that on a good day his pain level in his 
hand was about a six or seven and that on bad days it was a 
nine.  

After a physical examination, which included x-rays, the 
examiner reported that the veteran had mild swelling of the 
hand and that mild degenerative changes were noted at the 
inner phalangeal joints of both hands.  The examiner further 
reported that the veteran's right wrist and hand arthrosis 
was degenerative in nature and there was no evidence to 
suggest that it was post-traumatic or that there was any 
rheumatologic disorder.  She further opined that it was not 
likely that any of the veteran's arthritic conditions of the 
hands were related to his service.  According to the 
examiner, the rationale for this was that there was no 
recorded injury or problems with the hand during the very 
brief period that the veteran was in the service.  She 
further stated that the veteran could not relate any 
traumatic injury or specific problems with the hand other 
than a feeling of swelling when was in service or 
subsequently.  The examiner stated that it was more likely 
that the degenerative process that he had was related simply 
to his genetic make-up and his subsequent work as a truck 
driver or during the time that he was on a oil rig, although 
he gave no history of any sort of injury.

Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2004).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b)(West 2002); 38 C.F.R. § 3.303(d) (2004).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran asserts that service connection is warranted for 
his right wrist and hand arthritis.  In this regard, in order 
to establish service connection on a nonpresumptive direct 
incurrence basis, the veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current arthritis and an in-service injury 
or disease.  Although, the record reflects that the veteran 
currently has right wrist and hand arthritis, his service 
medical records do not reflect that he ever complained of, or 
was diagnosed with, joint pain or arthritis in the right hand 
or wrist while in service.  Further, there is no competent 
clinical evidence of record which establishes that the 
veteran's current right wrist and hand arthritis, initially 
demonstrated years after service, is etiologically related to 
any incident of service.  In this regard, the Board 
acknowledges that in September 2002, a private examiner 
opined that the veteran's complaints of joint pain in his 
hands and wrists could be related to service.  Such opinion 
is speculative in nature.  As such, the Board finds that such 
opinion is not competent probative evidence.  Further, the 
record does not demonstrate that the examiner reviewed the 
veteran's claim file prior to rendering his opinion and he 
provided no rationale for such opinion.  See, Grover v. West, 
12 Vet. App. 109, 112 (1999); Miller v. West, 11 Vet. App. 
345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Moreover, it is significant to point out that in January 
2005, a VA examiner opined that because there was no recorded 
injury or problems with the veteran's hands in service that 
it was not likely that any of the arthritic conditions of his 
hands were related to service.  She further stated that it 
was more likely that the veteran's arthritis was related to 
his genetic make up and his subsequent work as a truck driver 
or the time that he was on an oil rig.  Thus, in light of the 
above findings, the Board concludes that the evidence of 
record does not establish that the veteran is entitled to a 
grant of service connection on a nonpresumptive direct 
incurrence basis for his current arthritis.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's 
arthritis manifested itself to a compensable degree within 
one year of his separation from service.  In fact, the record 
reflects that the first reported clinical diagnosis of 
arthritis was in September 1975, which was years after 
service.  Hence, the Board finds that evidence of record does 
not establish that the veteran is entitled to service 
connection on a presumptive basis for his current right wrist 
and hand arthritis

Although the veteran asserts that his current right wrist and 
hand arthritis is related to his military service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative service 
medical records and the January 2005 VA medical opinion are 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
current right wrist and hand arthritis is related to the 
veteran's active military service.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a right wrist and 
hand arthritis and the claim must be denied.


ORDER

Entitlement to service connection for right wrist and hand 
arthritis is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


